DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Restriction
Claims 10-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 29 June 2022 by stating “Respectfully, claims 10-16 are drawn to a method of assembling a machine including a spacer having the features of claim 1. As the search for the apparatus would necessarily include searching for at least a majority of the method, there is not a substantial and/or examination burden and the restriction requirement should be withdrawn”. The Office respectfully notes that claim 10 includes substantive limitations that are not in claim 1 and that would require both different class/subclass searching and/or different search queries. Accordingly, the restriction is maintained.
Applicant’s reframing of the species described in the response filed 29 June 2022 is accepted. Applicant’s election of Species B (reframed) is acknowledged. Claims 4, 7, 8, and 20 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. As there is no specific traversal statement addressing the species restriction, the Office considers the election of species to be without traverse. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 15 July 2020 and 05 January 2022 were filed before the mailing date of the first action on the merits. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs are hereby considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “total kink angle” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-3, 5, 6, 9, and 20 are objected to because of the following informalities: 
In claim 1, last line, “ring’s” (after “second”) should be deleted (to imbue proper antecedent basis practice - see line 3 reciting “a second clocking position”).
In claim 1, last line, “ring’s” (after “first”) should be deleted (to imbue proper antecedent basis practice - see line 2 reciting “a first clocking position”).
In claim 4, line 2, “distinct” should be changed to --different--.
In claim 9, line 2, “consistent” should be changed to --constant--.
In claim 20, line 2, “distinct” should be changed to --different--.
Claims 2, 3, 5, and 6 are objected to due to dependence on an above claim.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action.
There are no limitations considered to invoke 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-3, 5, 6, 9, and 17-19 are rejected under 35 U.S.C. 112(a) for failing the written description requirement.

In claim 1, the combination of limitations recited as “a total kink angle of the multi ring spacer is dependent on an angular deviation of the second ring’s clocking position relative to the first ring’s clocking position” and “a second ring coaxial with the first ring” were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. In the context of Applicant’s disclosure, the only manner in which any “total kink angle of the multi ring spacer” can be specified by altering the circumferential positioning of the first and second rings is by assembling the rings such that out-of-square faces 510 interface with each other, and such interfacing of faces 510 would necessarily result in an axis of one ring being angled relative to the axis of the other ring, which is not “coaxial”. Due to a similar instance/recitation, this rejection also applies to claim 17. Due to a similar issue regarding “a third ring coaxial with the first and second ring”, this rejection also applies to claim 9. Due to dependency, this rejection also applies to claims 2, 3, 5, 6, 18, and 19.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3, 5, 6, 9, and 17-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 1, the combination of limitations recited as “a total kink angle of the multi ring spacer is dependent on an angular deviation of the second ring’s clocking position relative to the first ring’s clocking position” and “a second ring coaxial with the first ring” are in contradiction and, thus, are indefinite. In the context of Applicant’s disclosure, the only manner in which any “total kink angle of the multi ring spacer” can be specified by altering the circumferential positioning of the first and second rings is by assembling the rings such that out-of-square faces 510 interface with each other, and such interfacing of faces 510 would necessarily result in an axis of one ring being angled relative to the axis of the other ring, which is not “coaxial”. Due to a similar instance/recitation, this rejection also applies to claim 17. Due to a similar issue regarding “a third ring coaxial with the first and second ring”, this rejection also applies to claim 9. Due to dependency, this rejection also applies to claims 2, 3, 5, 6, 18, and 19.

In claim 1, the limitation recited as “a total kink angle of the multi ring spacer” renders the claim indefinite. The originally filed disclosure does not describe or depict “total kink angle of the multi ring spacer” - Figure 5 shows a kink angle 407, which is representative of an angle of an out of square surface 404 of a single ring, not a “total kink angle of the multi ring spacer”; Figures 6 and 8 show angles of out of square surfaces of rings, not a “total kink angle of the multi ring spacer”. It is unclear how the instant angle is realized and/or how it limits the structure of the claimed invention. Due to a similar instance, this rejection also applies to claim 17. Due to dependency, this rejection also applies to claims 2, 3, 5, 6, 9, 18, and 19.

In claim 2, the limitation recited as “the total kink angle is maximized at an angular deviation of 0 degrees, and the total kink angle is minimized at an angular deviation of 180 degrees” renders the claim indefinite. The relative values of “total kink angle” and how they relate to the structure cannot be understood since “total kink angle of the multi ring spacer” is not defined by the disclosure (i.e., there is no angle convention for “total kink angle” provided that would establish how angle values relate to the structure).

In claim 3, the limitation recited as “a shared axis” renders the claim indefinite. The originally filed disclosure does not depict or describe “shared axis” and, thus, it is unclear how it relates to the structure of the claimed invention. Alternatively / relatedly, it is unclear if the instant “shared axis” is intended to relate to the axis that is implied by the term “coaxial” (claim 1) or if it is introducing a new axis.

In claim 17, the limitation recited as “a total kink angle of the multi-ring spacer is maximized when the clocking positions have 0 angular offset” renders the claim indefinite. The relative values of “total kink angle” and how they relate to the structure cannot be understood since “total kink angle of the multi ring spacer” is not defined by the disclosure (i.e., there is no angle convention for “total kink angle” provided that would establish how angle values relate to the structure). Due to dependency, this rejection also applies to claims 18 and 19.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alam et al. (US 7,510,380 - hereafter referred to as Alam).

In reference to claim 1 (as far as it is clear and definite)
Alam discloses:
A multi-ring spacer (i.e., any collection of elements 12e,15b,20, and 16 - Figure 2A) comprising:
a first ring (20) having a first clocking position;
a second ring (16) coaxial with the first ring, and having a second clocking position;
wherein a total kink angle (i.e., the angle between axis of rotation X and the gray dashed-line shown below in the annotations of Alam Figure 2A) of the multi ring spacer is dependent (compare the gray dashed-line in Alam Figure 2A to the gray dashed-line in Alan Figure 2A (flipped) below)(note: Alam Figure 2A (flipped) is illustrative of a clocking position of element 20 that is 180 degrees relative to that of Alam Figure 2A) on an angular deviation of the second ring’s clocking position relative to the first ring’s clocking position.

    PNG
    media_image1.png
    326
    325
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    292
    248
    media_image2.png
    Greyscale


In reference to claim 2 (as far as it is clear and definite)
Alam discloses:
The multi-ring spacer of claim 1, wherein the total kink angle is maximized at an angular deviation of 0 degrees (see annotated Alam Figure 2A above), and the total kink angle is minimized at an angular deviation of 180 degrees (see annotated Alam Figure 2A (flipped) above).

In reference to claim 5
Alam discloses:
The multi-ring spacer of claim 1, wherein said first ring (20) comprises a first kink angle (i.e., the angle at the interface shown below in annotated Alam Figure 2A) having a first grade, and the second ring (16) comprises a second kink angle (i.e., the angle at the interface shown below in annotated Alam Figure 2A) having a second grade.

    PNG
    media_image3.png
    303
    325
    media_image3.png
    Greyscale

In reference to claim 6
Alam discloses:
The multi-ring spacer of claim 5, wherein the first grade and the second grade are identical (note: the rings 20,16 mate at the interface shown above in annotated Alam Figure 2A and, thus, have identical grades relative to axis X across at least a portion thereof).

In reference to claim 9 
Alam discloses:
The multi-ring spacer of claim 1 further comprising a third ring (15b) coaxial with the first (20) and second ring (16), the third ring having a consistent axial length (i.e., a constant axial length along its central axis).

Claims 1, 2, 5, 6, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuan et al. (CN 107895077 A - hereafter referred to as Yuan; see IDS submission and attached translation).

In reference to claim 1 (as far as it is clear and definite)
Yuan discloses:
A multi-ring spacer comprising:
a first ring (see annotated Yuan Figure 4 below) having a first clocking position;
a second ring (see annotated Yuan Figure 4 below) coaxial with the first ring, and having a second clocking position;
wherein a total kink angle (i.e., the angle of the end face shown below according to a convention in which it is measured from either the axial direction or the radial direction and proceeding in either the clockwise direction or the counter-clockwise direction) of the multi ring spacer is dependent on an angular deviation of the second ring’s clocking position relative to the first ring’s clocking position.

    PNG
    media_image4.png
    278
    406
    media_image4.png
    Greyscale


In reference to claim 2 (as far as it is clear and definite)
Yuan discloses:
The multi-ring spacer of claim 1, wherein the total kink angle is maximized at an angular deviation of 0 degrees (note: the identified “total kink angle” is at a maximum at “0 angular offset” in one of the aforementioned angle conventions), and the total kink angle is minimized at an angular deviation of 180 degrees (note: the identified “total kink angle” is at a minimum at “180 angular offset” in the same angle convention used with “total kink angle is maximized at an angular deviation of 0 degrees”).



In reference to claim 5
Yuan discloses:
The multi-ring spacer of claim 1, wherein said first ring comprises a first kink angle (i.e., the angle of the face of identified first ring that mates with the identified second ring) having a first grade, and the second ring (i.e., the angle of the face of identified second ring that mates with the identified first ring) comprises a second kink angle having a second grade.

In reference to claim 6
Yuan discloses:
The multi-ring spacer of claim 5, wherein the first grade and the second grade are identical (i.e., the grades are identical relative to the radial direction when the identified first ring and second ring are assembled as shown in Yuan Figure 4).

In reference to claim 17 (as far as it is clear and definite)
Yuan discloses:
A multi-ring spacer comprising:
a first ring (see annotated Yuan Figure 4 above) defining an axis and including a first axially facing out of square surface (i.e., the surface mating with the identified second ring) having a first kink angle;
a second ring (see annotated Yuan Figure 4 above), coaxial with the first ring, and including a second axially facing out of square surface (i.e., the surface mating with the identified first ring) having a second kink angle; and
each of said first ring and said second ring including a clocked position corresponding to an axially thinnest radial position, and wherein a total kink angle (i.e., the angle of the end face shown below according to a convention in which it is measured from either the axial direction or the radial direction and proceeding in either the clockwise direction or the counter-clockwise direction) of the multi-ring spacer is maximized when the clocking positions have 0 angular offset (note: the identified “total kink angle” is at a maximum at “0 angular offset” in one of the aforementioned angle conventions).

    PNG
    media_image5.png
    358
    406
    media_image5.png
    Greyscale


In reference to claim 19
Yuan discloses:
The multi-ring spacer of claim 17, wherein the first axially facing out of square surface and the second axially facing out of square surface have identical grades of kink angles (i.e., the grades are identical relative to the radial direction when the identified first ring and second ring are assembled as shown in Yuan Figure 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yuan.

In reference to claim 3
Yuan discloses:
The multi-ring spacer of claim 1.

Yuan does not disclose:
each of said first ring and said second ring have an identical average axial length, relative to a shared axis.

However, Yuan further discloses that the identified first ring and second ring are part of an assembly that serves rotor balancing purposes, and one having ordinary skill in the art would recognize that the mass/weight distributions of the identified first ring and second ring are directly affected by the dimensions thereof. Accordingly, it would have been obvious to one having ordinary skill in the art to modify the spacer of Yuan to alter the axial length distribution of the first ring and the second ring to be equal in the course of routinely designing them for achieving a balanced rotor.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan in view of Benoit et al. (EP 2019185 A2 - hereafter referred to as Benoit; see IDS submission).

In reference to claims 9 and 18
Yuan discloses:
The multi-ring spacer of claim 17. 

Yuan does not disclose:
further comprising a third ring coaxial with the first ring, the third ring lacking an out of square surface.

Benoit discloses:
a rotor balancing arrangement (see Figures 9A-9B) comprising a plurality of rings, wherein one of the rings (A) lacks an out-of-square surface and mates with a ring (B) having an out-of-square surface.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the spacer of Yuan to include a third ring that lacks an out-of-square surface, as disclosed by Benoit, for the purpose of achieving a specific balancing arrangement tailored to the details of the rotor with which it is used.

Citations of Pertinent Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure.
Bouchard (US 7,452,188) discloses a coupling between rotors that includes spacer rings (50,52). 
Cooper (US 10,907,476) discloses a coupling between shafts that includes spacer rings (520,550).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745